Appeal by defendant from a judgment of the County Court, Dutchess County, rendered February 17, 1961, after a jury trial, convicting him of robbery in the first degree, grand larceny in the first degree, and assault in the second degree (two counts); imposing sentence on the robbery count; and suspending sentence on the grand larceny count. The notice of appeal inadvertently states that the appeal is taken to the Appellate Division of the Supreme Court in the First Judicial Department, from a judgment rendered on February 17, 1960. On this court’s own motion, the notice of appeal is amended to state that the appeal was taken to the Appellate Division of the Supreme Court in the Second Judicial Department, from a judgment *982rendered as above stated. Judgment affirmed. No opinion. Beldock, P. J., üghetta, Christ, Hill and Rabin, JJ., concur.